 

Exhibit 10.1

 

[tv492548_logo.jpg] Dainippon Sumitomo Pharma Co., Ltd. 6-8, Doshomachi 2-chome,
Chuo-ku, Osaka 541-0045, Japan Phone   : (81) 6 (6203) 4531 Telefax : (81) 6
(6203) 4533

 

June 8th, 2011

 

Dr. Mark Pruzanski, M.D.

President and Chief Executive Officer

Intercept Pharmaceuticals, Inc.

18 Desbrosses Street

New York, New York 10013

 

Re: Intercept-DSP License Agreement-Amendment No. 1

 

Dear Mark,

 

Reference is hereby made to that certain License Agreement, dated as of March
29, 2011 between Intercept Pharmaceuticals, Inc. (“Intercept”) and Dainippon
Sumitomo Pharma Co., Ltd.(“DSP”) (the “Agreement”). In order to correctly
reflect the intention of DSP and Intercept with respect to Section 13.4 of the
Agreement, we agree that the word “product” appearing immediately before the
reference to “FXR” in the 2nd line of Section 13.4 shall be deleted. Other than
this, the Agreement shall remain in full force and effect.

 

We would appreciate your indicating your agreement with and acceptance of the
amendment set forth in the preceding paragraph by signing and dating where
indicated below and providing the undersigned with a signed copy of this letter
for our records. This amendment will come into effect from the date you sign
below.

 

  Kind regards,       /s/ Yoshinori Oh-e   Yoshinori Oh-e, Ph.D   Executive
Officer   Director, Business Development   Dainippon Sumitomo Pharma Co., Ltd.

 

Accepted and agreed:

 



/s/  Mark Pruzanski







Mark Pruzanski, M.D.

President/Chief Executive Officer

Intercept Pharmaceuticals, Inc.

 

Date: June 8, 2011          

 

 

 

